DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The information disclosure statement (IDS) submitted on July 13, 2022 was filed after the mailing date of the application on June 19, 2019.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Response to Arguments
Applicant’s arguments, see p. 12, filed September 1, 2022, with respect to the 35 U.S.C. 103 rejections have been fully considered and are persuasive.  The 35 U.S.C. 103 rejections of Claims 1-3, 11-13, and 20 have been withdrawn. 
Applicant's arguments filed September 1, 2022, with respect to the double patenting rejections have been fully considered but they are not persuasive.  Applicant states that an e-Terminal Disclaimer was filed (p. 11).
In reply, the Examiner points out that an e-Terminal Disclaimer was not filed.  Thus, the double patenting rejections are maintained.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-3, 11-13, and 20 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 7-11, and 17-19 of copending Application No. 16/552,619 (reference application).  Claims 1-3, 5-7, 11-17, and 20 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 4-11, 14-16, 18, and 19 of copending Application No. 16/552,850 (reference application).  Claims 1-3, 5-8, 11-13, 15-18, and 20 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 4-12, and 14-19 of copending Application No. 16/552,945 (reference application).  Although the claims at issue are not identical, they are not patentably distinct from each other because the instant application claims are broader in every aspect than the copending application claims and are therefore an obvious variant thereof.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.
16/446,610
Claim 1
2
3
5
6
7
8
16/552,619
Claims 1, 7, 9, 10
8
9




16/552,850
Claims 1, 4, 6, 7
5
6
8
9
10

16/552,945
Claims 1, 4, 6, 7
5
6
8
9
10
11


16/446,610
11
12
13
15
16
17
18
20
16/552,619
10, 11, 17, 19
18
19




10, 11, 17, 19
16/552,850
11, 14, 16, 18
15
16
18
19
10

11, 14, 16, 18
16/552,945
12, 14, 16, 17
15
16
18
19
10
11
12, 14, 16, 17



16/446,610 (Claim 1)
16/552,619 (Claims 1, 7, 9, and 10)
A processor, comprising: a first tile, a second tile, a memory, and a bus, the bus being connected to: the memory, the first tile, and the second tile, the first tile comprising: a first weight register, a second weight register, an activations buffer, a first multiplier, and a second multiplier, 
A processor, comprising: a first tile, a second tile, a memory, and a bus, the bus being connected to: the memory, the first tile, and the second tile, the first tile comprising: a first weight register, a second weight register, an activations buffer, a first multiplier, and a second multiplier, (Claim 1)
the activations buffer being configured to include:  a first queue connected to the first multiplier, and a second queue connected to the second multiplier, 
the activations buffer being configured to include:  a first queue connected to the first multiplier, and a second queue connected to the second multiplier, (Claim 7)
the first queue comprising a first register and a second register adjacent to the first register, the first register being an output register of the first queue,
the first queue comprising a first register and a second register adjacent to the first register, the first register being an output register of the first queue, (Claim 7)
the first tile being configured: in a first state: to multiply, in the first multiplier, a first weight by an activation from the output register of the first queue, and 
the first tile being configured: in a first state: to multiply, in the first multiplier, a first weight by an activation from the output register of the first queue, and (Claim 7)
in a second state: to multiply, in the first multiplier, the first weight by an activation from the second register of the first queue,
in a second state: to multiply, in the first multiplier, the first weight by an activation from the second register of the first queue. (Claim 7)
wherein, in the first state, a first adder is configured to be connected to an output of the first multiplier, and
a first adder, configured, in the first state:  to be connected to an output of the first multiplier (Claim 9)
wherein, in the second state, a second adder is configured to be connected to the output of the first multiplier.
a second adder, configured, in the second state, to be connected to the output of the first multiplier. (Claim 10)


16/446,610 (Claim 1)
16/552,850 (Claims 1, 4, 6, and 7)
A processor, comprising: a first tile, a second tile, a memory, and a bus, the bus being connected to: the memory, the first tile, and the second tile, the first tile comprising: a first weight register, a second weight register, an activations buffer, a first multiplier, and a second multiplier, 
A processor, comprising: a first tile, a second tile, a memory, and a bus, the bus being connected to: the memory, the first tile, and the second tile, the first tile comprising: a first weight register, a second weight register, an activations buffer, a first multiplier, and a second multiplier, (Claim 1)
the activations buffer being configured to include:  a first queue connected to the first multiplier, and a second queue connected to the second multiplier, 
the activations buffer being configured to include:  a first queue connected to the first multiplier, and a second queue connected to the second multiplier, (Claim 4)
the first queue comprising a first register and a second register adjacent to the first register, the first register being an output register of the first queue,
the first queue comprising a first register and a second register adjacent to the first register, the first register being an output register of the first queue, (Claim 4)
the first tile being configured: in a first state: to multiply, in the first multiplier, a first weight by an activation from the output register of the first queue, and 
the first tile being configured: in a first state: to multiply, in the first multiplier, a first weight by an activation from the output register of the first queue, and (Claim 4)
in a second state: to multiply, in the first multiplier, the first weight by an activation from the second register of the first queue.
in a second state: to multiply, in the first multiplier, the first weight by an activation from the second register of the first queue. (Claim 4)
wherein, in the first state, a first adder is configured to be connected to an output of the first multiplier, and
a first adder, configured, in the first state:  to be connected to an output of the first multiplier (Claim 6)
wherein, in the second state, a second adder is configured to be connected to the output of the first multiplier.
a second adder, configured, in the second state, to be connected to the output of the first multiplier. (Claim 7)


16/446,610 (Claim 1)
16/552,945 (Claims 1, 4, 6, and 7)
A processor, comprising: a first tile, a second tile, a memory, and a bus, the bus being connected to: the memory, the first tile, and the second tile, the first tile comprising: a first weight register, a second weight register, an activations buffer, a first multiplier, and a second multiplier, 
A processor, comprising: a first tile, a second tile, a memory, and a bus, the bus being connected to: the memory, the first tile, and the second tile, the first tile comprising: a first weight register, a second weight register, an activations buffer, a first multiplier, and a second multiplier, (Claim 1)
the activations buffer being configured to include:  a first queue connected to the first multiplier, and a second queue connected to the second multiplier, 
the activations buffer being configured to include:  a first queue connected to the first multiplier, and a second queue connected to the second multiplier, (Claim 4)
the first queue comprising a first register and a second register adjacent to the first register, the first register being an output register of the first queue,
the first queue comprising a first register and a second register adjacent to the first register, the first register being an output register of the first queue, (Claim 4)
the first tile being configured: in a first state: to multiply, in the first multiplier, a first weight by an activation from the output register of the first queue, and 
the first tile being configured: in a first state: to multiply, in the first multiplier, a first weight by an activation from the output register of the first queue, and (Claim 4)
in a second state: to multiply, in the first multiplier, the first weight by an activation from the second register of the first queue.
in a second state: to multiply, in the first multiplier, the first weight by an activation from the second register of the first queue. (Claim 4)
wherein, in the first state, a first adder is configured to be connected to an output of the first multiplier, and
a first adder, configured, in the first state:  to be connected to an output of the first multiplier (Claim 6)
wherein, in the second state, a second adder is configured to be connected to the output of the first multiplier.
a second adder, configured, in the second state, to be connected to the output of the first multiplier. (Claim 7)


Allowable Subject Matter
8.	Claims 9, 10, and 19 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
9.	Claims 1-3, 5-8, 11-13, 15-18, and 20 are rejected under double patenting, but would be allowable if terminal disclaimers are filed.
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JONI HSU whose telephone number is (571)272-7785. The examiner can normally be reached M-F 10am-6:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kee Tung can be reached on (571)272-7794. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





JH
/JONI HSU/Primary Examiner, Art Unit 2611